IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-74,603-03


ANDRES HERRERA, Relator

v.

DALLAS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. F08-11091-R IN THE 265th DISTRICT COURT
FROM DALLAS COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed a notice of appeal from the denial of post-conviction DNA testing under Chapter 64 in the 265th District Court of Dallas County, that more
than 60 days have elapsed, and that the notice of appeal and appellate record have not yet been
forwarded to the Court of Appeals.
 
	In these circumstances, additional facts are needed.  Respondent, the District Clerk of Dallas
County, is ordered to file a response, which may be made by certifying that Relator's timely-filed
notice of appeal from the denial of post-conviction DNA testing has been forwarded to the Court of
Appeals, with or without a certification of Relator's right to appeal.  This application for leave to file
a writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate
response.  Such response shall be submitted within 15 days of the date of this order.


Filed: June 27, 2012
Do not publish